Fourth Court of Appeals
                                San Antonio, Texas
                                      August 28, 2019

                                    No. 04-19-00340-CR

                                 Veronica HERNANDEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6780W
                         Honorable Frank J. Castro, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on August 28 2019.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court